DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/22/2021 has been entered.
The drawings were received on 12/22/2021.  These drawings are accepted.
The objections over the Drawings presented in the Office Action mailed 9/22/2021 have been withdrawn based on the amendment filed 12/22/2021.
The rejections under 35 U.S.C. 103 presented in the Office Action mailed 9/22/2021 have been withdrawn based on the amendment and arguments filed 12/22/2021.

Reasons for Allowance
Claims 1, 2, 6, 7, 9, 11, 13, 16, 18-20, 22-27, 29-30, and 32 are allowable over the prior art of record.
The following is an examiner' s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a lighting apparatus comprising a mounting substrate being arranged in the lighting apparatus at an angle below 45⁰ with respect to a vertical direction, a plurality of light sources mounted on a lower or vertical surface of the mounting substrate such that at least two light sources of the plurality of light sources are at a different height, a plurality of lens elements provided to the mounting substrate such that each of the plurality of 
The closest prior art, Luo et al. (US 2017/0038521) does not disclose the mounting substrate being arranged in the lighting apparatus at an angle below 45⁰ with respect to a vertical direction, each of the at least two reflector elements has a reflective surface facing the mounting substrate, and each of the at least two reflector elements second edge is being located below a corresponding light source of the at least two light sources as seen in a vertical direction, as required by the claim and there is no motivation absent the applicant's own disclosure to modify the Luo et al. reference in the manner required by the claims.
While a lighting apparatus comprising a mounting substrate, a plurality of light sources mounted thereon with at least two light sources at a different height, a plurality of lens elements, and at least two reflector elements is known in the art, mounting light sources at an angle below 45⁰ with respect to a vertical direction in the lighting apparatus is known in the art, and providing the reflector elements to have a reflective surface facing the mounting substrate and situated such that a first edge of each reflector element is located above a corresponding light source in the vertical direction is known in the art, the combination of the mounting substrate being arranged in the lighting apparatus at an angle below 45⁰ with respect to the vertical direction, each of the at least two reflector elements first edge is located above a corresponding light source in the vertical direction, and each of the at least two reflector elements second edge is located below a corresponding light source as ween in in the vertical direction is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 32, the prior art of record fails to disclose or fairly suggest a lighting apparatus comprising a mounting substrate being arranged in the lighting apparatus at an angle below 45⁰ with respect to a vertical direction, a plurality of light sources mounted on a lower or vertical surface of the mounting substrate such that at least two light sources of the plurality of light sources are at a different height, a plurality of lens elements provided to the mounting substrate such that each of the plurality of light sources is provided with a corresponding lens element, at least two reflector elements provided to the at least two light sources, such that each of the at least two reflector elements has a reflective surface facing the mounting substrate, wherein each of the at least two reflector elements extends between a first edge and a second edge, each of the at least two reflector elements first edge is being located above a corresponding light source of the at least two light sources as seen in a vertical direction, each of the at least two reflector elements second edge is being located below a corresponding light source of the at least two light sources as seen in a vertical direction, one or each of the plurality of lens elements has a first surface and a second surface located on opposite sides thereof, at least one of said first surface and said second surface of one or each of the plurality of lens elements comprises a first curved surface and a second curved surface, said first curved surface being connected to said second curved surface through a connecting surface or line comprising a saddle point or discontinuity, the first curved surface is located higher than the second curved surface as seen in a vertical direction, and the saddle point or discontinuity is located below the corresponding light source as seen in a vertical direction, as specifically called for in the claimed combinations.
The closest prior art, Luo et al. (US 2017/0038521) does not disclose the  mounting substrate being arranged in the lighting apparatus at an angle below 45⁰ with respect to a vertical direction, each of the at least two reflector elements has a reflective surface facing the mounting substrate, each of the at least two reflector elements second edge is being located below a corresponding light source of the at least two light sources as seen in a vertical direction, and the first curved surface is located higher than the second curved surface as seen in a vertical direction, as required by the claim and there is no motivation absent the applicant's own disclosure to modify the Luo et al. reference in the manner required by the claims.
While a lighting apparatus comprising a mounting substrate, a plurality of light sources mounted thereon with at least two light sources at a different height, a plurality of lens elements each having a fist surface and second surface on opposite sides thereof, at least one of the first and second surface having a first curved surface and a second curved surface connected by a connecting surface or line comprising a saddle point or discontinuity, arranging such lens element such that the first curved surface is located higher than the second curved surface as seen in a vertical direction and the saddle point or discontinuity is located below the corresponding light source as seen in a vertical direction, and at least two reflector elements is known in the art, mounting light sources at an angle below 45⁰ with respect to a vertical direction in the lighting apparatus is known in the art, and providing the reflector elements to have a reflective surface facing the mounting substrate and situated such that a first edge of each reflector element is located above a corresponding light source in the vertical direction is known in the art, the combination of the mounting substrate being arranged in the lighting apparatus at an angle below 45⁰ with respect to the vertical direction, each of the at least two reflector elements first edge is located above a corresponding light source in the vertical direction, and each of the at least two reflector elements second edge is located below a corresponding light source as ween in in the vertical direction is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIN KRYUKOVA/Examiner, Art Unit 2875